THORNTON, J.,
dissenting.
Contrary to the majority, I am of the opinion that a justiciable controversy exists between the parties and that the complaint does state a cause of action for declaratory relief under prior decisions. Hupp v. Schumacher, 29 Or App 9, 12, 562 P2d 217 (1977), and authorities collected therein.
The gravamen of the complaint was as follows:
That the property involved had previously been foreclosed upon in the Circuit Court of Multnomah County; that after an unsuccessful appeal to this court, plaintiffs tendered into circuit court the sum of $26,568.13 pursuant to the decree.
Defendants demurred to plaintiffs’ complaint "on the ground that the complaint does not state facts sufficient to constitute a cause of action.” In addition, defendants appended to their demurrer an additional statement, the thrust of which was as follows: That there is no justiciable controversy; that the matter has already been fully litigated and resolved in defendants’ favor in the prior proceeding; that plaintiffs had again tried unsuccessfully to relitigate the matter in circuit court and this court; "that there are no disputed facts to be adjudicated and all issues of law have been resolved and are res judicata between the parties ijc if: % »
The trial judge entered an order sustaining the demurrer on two grounds: first, on the ground that the complaint did not state sufficient facts to constitute a cause of action, and second, that the court has discretion in determining whether to exercise its jurisdiction in a declaratory judgment proceeding, and that the court was exercising its discretion not to exercise jurisdiction in this proceeding.
In Hupp v. Schumacher, supra, this court observed:
" * * * [A] demurrer to a declaratory judgment complaint for failure to state a cause of action is inappropriate when a justiciable controversy exists, *188even though plaintiff is not entitled to relief. The issue, then, in this case is not whether plaintiffs have stated a cause of action but whether a justiciable controversy exists.” 29 Or App at 12.
As I read plaintiffs’ complaint, plaintiffs have alleged a justiciable controversy, namely that plaintiffs have paid a sum of money into court sufficient to redeem the foreclosed upon real property in issue, and that they are therefore entitled to a deed thereto from defendants. To this extent, then, this is not an attempt to relitigate the previous matter.
In my view, the trial court’s refusal to assume jurisdiction in the instant case was an abuse of discretion. Second, I cannot agree with the trial court’s apparent conclusion that it has unfettered discretion in determining whether to exercise its jurisdiction in declaratory judgment proceedings. ORS 28.060 provides:
"The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.”
Thus, under the Oregon statute where there is in fact a justiciable controversy, the court’s discretion to refuse to acquire jurisdiction is not unlimited; it is a discretion based on reason rather than an unfettered discretion. The court not having given any reasons for its actions, its discretionary act would not be entitled to any presumption of validity or regularity. In the absence of any statement of reason for refusing jurisdiction I would decline to attach any such presumption to the court’s action. 1 Borchard, Declaratory Judgments 293, et seq (1941); 22 Am Jur 2d, Declaratory Judgments § 9 (1963). See also 26 CJS, Declaratory Judgments § 11 (1956).